FILED
                            NOT FOR PUBLICATION                               OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10164

               Plaintiff - Appellee,             D.C. No. 4:08-cr-00663-CKJ

  v.
                                                 MEMORANDUM *
EDEL VERA-PAZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Edel Vera-Paz appeals from the 70-month sentence imposed following his

guilty-plea conviction for importation of heroin, in violation of 21 U.S.C.

§§ 952(a), 960(a)(1), and (b)(1)(A), and possession with intent to distribute heroin,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(i). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Vera-Paz contends the district court improperly relied on his socioeconomic

status to deny him a minor role adjustment under section 3B1.2(b) of the

Guidelines, and thereby procedurally erred when calculating his total sentencing

offense level. He further contends that his sentence is substantively unreasonable

because he was treated differently than similarly-situated defendants solely

because of his socioeconomic status.

      The record reveals that the district court did not impermissibly rely on Vera-

Paz’s socioeconomic status, but rather properly concluded that Vera-Paz had not

sustained his burden of proving his entitlement to a minor role adjustment. Vera-

Paz knowingly transported narcotics, see United States v. Hursh, 217 F.3d 761,

770 (9th Cir. 2000), was caught with a substantial amount of heroin, see United

States v. Lui, 941 F.2d 844, 849 (9th Cir. 1991), and was prepared to accept

payment in return, see United States v. Davis, 36 F.3d 1424, 1437 (9th Cir. 1994).

Accordingly, the district court did not clearly err in finding that Vera-Paz was not a

minor participant, see United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.

2006), nor did it commit procedural error in calculating Vera-Paz’s offense level,

see United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc). The


                                          2                                    09-10164
record further indicates that under the totality of the circumstances, Vera-Paz’s

below-Guidelines sentence was substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); Carty, 520 F.3d at 993.

      AFFIRMED.




                                          3                                    09-10164